The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 07/14/2022.
4.	Claims 1-21 are currently pending.
5.	Claims 1, 8-9, and 16-17 have been amended.
6.	Claim 21 has been added.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 7-11, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US 5,997,589) in view of Sarigiannis et al (US 8,257,497), Schiavone et al (US 6,598,851), and Komino (US 6,634,845).
Regarding claim 1:
Tien teaches a plasma chamber (upper chamber, 53) comprising: a bottom wall (43) [fig 5A-6 & col 5-6, lines 48-24]; a center column (57) [fig 5A-6 & col 5-6, lines 48-24]; a wafer stage (top portion of 57) [fig 5A-6 & col 5-6, lines 48-24]; and a multi-valve port assembly (baffle member, 40) [fig 5A-5C, 6 & col 5-6, lines 48-24] including: a top plate (rotatable baffle plate, 42) surrounding a feed through port (21) formed within the bottom wall (43) of the plasma chamber (53), wherein the top plate (42) has a plurality of openings (openings between 46) and a plurality of plate portions (plurality of radiating fins, 46), wherein the feed through port (21) allows passage of the center column (57) that supports the wafer stage of the plasma chamber (top portion of 57), wherein the center column (57) is located below the wafer stage (top portion of 57), wherein the plurality of plate portions (plurality of radiating fins, 46) and the plurality of openings (openings between 46) of the top plate (42) are interleaved with respect to each other (see fig 5B), wherein the plurality of plate portions (46) and the plurality of openings (openings between 46) of the top plate (42) surround the feed through port (21) [fig 5A-5C, 6 & col 5-6, lines 48-7]; and a bottom plate (fixed baffle plate, 41) located below the top plate (42) and having a plurality of openings (plurality of perforation, 44) that surround the feed through port (21) [fig 5A-5C, 6 & col 5-6, lines 48-7], wherein the top plate (42) is configured to rotate in a transverse direction (computer-controllably rotated) with respect to the bottom plate (41), wherein the rotation of the top plate in the transverse direction (42 is computer-controllably rotated) changes an amount of overlap (see fig 5A) between one of the plurality of plate portions of the top plate (46) and one of the plurality of openings of the bottom plate (44) and an amount of overlap (see fig 5A) between another one of the plurality of plate portions of the top plate (46) and another one of the plurality of openings of the bottom plate (44) [fig 5A-5C, 6 & col 5, lines 48-57 and col 8, lines 17-24], wherein the plurality of openings of the bottom plate (44) lie in a plane (see fig 5A) that is adjacent on a top side to the top plate (46) [fig 5A-5C, 6 & col 5, lines 48-57 and col 8, lines 17-24].
Tien does not specifically disclose the center column is narrower than the wafer stage.
Sarigiannis teaches a center column is narrower than the wafer stage (see fig 5) [fig 5-5A].
Tien and Sarigiannis are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the center column of Tien to be narrower than the wafer stage, as in Sarigiannis, because such is an effective shape for a substrate support [Sarigiannis – fig 5]. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
Tien modified by Sarigiannis does not specifically disclose the top plate is configured to move in a vertical direction with respect to the bottom plate.
Schiavone teaches a top plate (8 comprising a plurality of radial arms 108) is configured to move in a vertical direction (vertical) with respect to a bottom plate (fixed body 6) [fig 4-6 & col 3, lines 1-23 and col 3-4, lines 65-9].
Modified Tien and Schiavone are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Tien to move in a vertical direction, as in Schiavone, to further control the flow rate by allowing for the multi-port valve assembly to close [Schiavone – col 2, lines 4-21].
Tien modified by Sarigiannis and Schiavone does not specifically teach a plurality of vacuum pumps outside the chamber, wherein the plurality of openings of the bottom plate lie in a plane that is adjacent on a bottom side to the plurality of vacuum pumps.
Komino teaches a plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) outside the chamber, wherein the plurality of openings (ports housing 89) of the bottom plate lie in a plane that is adjacent on a bottom side (see fig 17) to the plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) [fig 17 & col 14, lines 42-54].
Modified Tien and Komino are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of openings of modified Tien to interface with a corresponding one of a plurality of vacuum pumps, as in Komino, to increase evacuation efficiency while preventing an increase in installation space [Komino – col 15, lines 43-52 and col 16, lines 8-22].
The claim limitations “wherein the top plate is configured to rotate in a transverse direction with respect to the bottom plate and to move in a vertical direction with respect to the bottom plate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Furthermore, although taught by the cited prior art, the claim limitations “wherein the rotation of the top plate in the transverse direction changes an amount of overlap between one of the plurality of plate portions of the top plate and one of the plurality of openings of the bottom plate and an amount of overlap between another one of the plurality of plate portions of the top plate and another one of the plurality of openings of the bottom plate, wherein the changes in the amounts of overlap and the movement in the vertical direction modifies an amount of conductance from the plasma chamber via the plurality of openings of the top plate and the plurality of openings of the bottom plate to a plurality of vacuum pumps outside the plasma chamber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 2 and 10:
The claim limitations “wherein the plurality of plate portions are moved in a stepwise fashion in the vertical direction so that the top plate moves in the vertical direction to achieve a plurality of degrees of an unsealed state with respect to the bottom plate, wherein each of the plurality of degrees of the unsealed state corresponds to a different vertical distance between the top plate and the bottom plate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 3 and 11:
	Tien teaches the plurality of plate portions (plurality of radiating fins, 46) include a first plate portion and a second plate portion (see fig 5B), wherein the plurality of openings of the top plate (openings between 46) include a first opening and a second opening (see fig 5B), wherein the first opening is located besides the first plate portion, the second plate portion is located besides the first opening, and the second opening is located besides the second plate portion (see fig 5B) [fig 5A-5C, 6 & col 5-6, lines 48-7].
Regarding claim 7:
The claim limitations “wherein the center column includes a plasma electrode assembly and a plasma producing gas inlet” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is noted that the claims are directed to a “multi-port valve assembly”. Therefore, the structure intended to be placed within the feed through port is merely an intended use. Such is NOT a structure of the multi-port valve assembly, and the feed through port is capable of housing any structure. 
Regarding claims 8 and 16:
	Modified Tien teaches the bottom plate (41) is a part of a bottom wall of the plasma chamber (43 forms bottom wall of upper chamber, 53) [Tien - fig 5A-5C, 6 & col 5-6, lines 48-24], wherein each of the plurality of openings of the bottom plate (ports housing 89) interfaces with a corresponding one of the plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) [Komino - fig 17 & col 14, lines 42-54].
Regarding claim 9:
Tien teaches a plasma chamber (upper chamber 53) comprising: a top wall (chamber lid, 60) [fig 5A-6 & col 5-6, lines 48-24]; a plurality of side walls (59) coupled to the top wall (60) [fig 5A-6 & col 5-6, lines 48-24]; a bottom wall (43) coupled to the plurality of side walls (59), wherein the bottom wall (43) has a feed through port (21) [fig 5A-6 & col 5-6, lines 48-24]; a wafer stage (top portion of 57) that is located between the plurality of side walls (59), above the bottom wall (43), and below the top wall (60); a portion of a center column (57) passing through the feed through port (21) to be coupled to the wafer stage (top portion of 57), wherein the feed through port (21) allows passage of the center column (57) that supports the wafer stage (top portion of 57), wherein the center column (57) is located below the wafer stage (top portion of 57) [fig 5A-6 & col 5-6, lines 48-24]; and a multi-valve port assembly (baffle member, 40) that is coupled to the bottom wall (43) to form a part of the bottom wall (43 is a part of 40) [fig 5A-5C, 6 & col 5-6, lines 48-24], the multi-valve port assembly (40) including: a top plate (rotatable baffle plate, 42) surrounding the feed through port (21) formed within the bottom wall of the plasma chamber (43), wherein the top plate (42) has a plurality of openings (openings between 46) and a plurality of plate portions (plurality of radiating fins, 46), wherein the plurality of openings of the top plate (openings between 46) and the plurality of plate portions (plurality of radiating fins, 46) surround the portion of the center column (57), wherein the plurality of plate portions (plurality of radiating fins, 46) and the plurality of openings (openings between 46) of the top plate (42) are interleaved with respect to each other (see fig 5B), wherein the plurality of plate portions (46) and the plurality of openings (openings between 46) of the top plate (42) surround the feed through port (21) [fig 5A-5C, 6 & col 5-6, lines 48-7]; and a bottom plate (fixed baffle plate, 41) located below the top plate (42) and having a plurality of openings (plurality of perforation, 44) that surround the feed through port (21) [fig 5A-5C, 6 & col 5-6, lines 48-7], wherein the top plate (42) is configured to rotate in a transverse direction (computer-controllably rotated) with respect to the bottom plate (41), wherein the rotation of the top plate in the transverse direction (42 is computer-controllably rotated) changes an amount of overlap (see fig 5A) between one of the plurality of plate portions of the top plate (46) and one of the plurality of openings of the bottom plate (44) and an amount of overlap (see fig 5A) between another one of the plurality of plate portions of the top plate (46) and another one of the plurality of openings of the bottom plate (44) [fig 5A-5C, 6 & col 5, lines 48-57 and col 8, lines 17-24], wherein the plurality of openings of the bottom plate (44) lie in a plane (see fig 5A) that is adjacent on a top side to the top plate (46) [fig 5A-5C, 6 & col 5, lines 48-57 and col 8, lines 17-24].
Tien does not specifically disclose the center column is narrower than the wafer stage.
Sarigiannis teaches a center column is narrower than the wafer stage (see fig 5) [fig 5-5A].
Tien and Sarigiannis are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the center column of Tien to be narrower than the wafer stage, as in Sarigiannis, because such is an effective shape for a substrate support [Sarigiannis – fig 5]. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
Tien modified by Sarigiannis does not specifically disclose the top plate is configured to move in a vertical direction with respect to the bottom plate.
Schiavone teaches a top plate (8 comprising a plurality of radial arms 108) is configured to move in a vertical direction (vertical) with respect to a bottom plate (fixed body 6) [fig 4-6 & col 3, lines 1-23 and col 3-4, lines 65-9].
Modified Tien and Schiavone are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Tien to move in a vertical direction, as in Schiavone, to further control the flow rate by allowing for the multi-port valve assembly to close [Schiavone – col 2, lines 4-21].
Tien modified by Sarigiannis and Schiavone does not specifically teach a plurality of vacuum pumps outside the chamber, wherein the plurality of openings of the bottom plate lie in a plane that is adjacent on a bottom side to the plurality of vacuum pumps.
Komino teaches a plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) outside the chamber, wherein the plurality of openings (ports housing 89) of the bottom plate lie in a plane that is adjacent on a bottom side (see fig 17) to the plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) [fig 17 & col 14, lines 42-54].
Modified Tien and Komino are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of openings of modified Tien to interface with a corresponding one of a plurality of vacuum pumps, as in Komino, to increase evacuation efficiency while preventing an increase in installation space [Komino – col 15, lines 43-52 and col 16, lines 8-22].
The claim limitations “wherein the top plate is configured to rotate in a transverse direction with respect to the bottom plate and to move in a vertical direction with respect to the bottom plate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Furthermore, although taught by the cited prior art, the claim limitations “wherein the rotation of the top plate in the transverse direction changes an amount of overlap between one of the plurality of plate portions of the top plate and one of the plurality of openings of the bottom plate and an amount of overlap between another one of the plurality of plate portions of the top plate and another one of the plurality of openings of the bottom plate, wherein the changes in the amounts of overlap and the movement in the vertical direction modifies an amount of conductance from the plasma chamber via the plurality of openings of the top plate and the plurality of openings of the bottom plate to a plurality of vacuum pumps outside the plasma chamber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 17:
	Tien teaches a plasma processing chamber (upper chamber, 53) comprising: a bottom wall (43) [fig 5A-6 & col 5-6, lines 48-24]; a center column (57) [fig 5A-6 & col 5-6, lines 48-24]; a wafer stage (top portion of 57) [fig 5A-6 & col 5-6, lines 48-24]; and a multi-valve port assembly (baffle member, 40) [fig 5A-5C, 6 & col 5-6, lines 48-24] including: a bottom plate (fixed baffle plate, 41) having a plurality of openings (plurality of perforation, 44) [fig 5A-5C, 6 & col 5-6, lines 48-7]; and a top plate (rotatable baffle plate, 42) surrounding a feed through port (21) formed within the bottom wall (43) of the plasma processing chamber (53), wherein the plurality of openings of the bottom plate (44) lie in a plane (see fig 5A) that is adjacent on a top side to the top plate (46) [fig 5A-5C, 6 & col 5, lines 48-57 and col 8, lines 17-24], wherein the top plate (42) has a plurality of plate portions (plurality of radiating fins, 46), wherein the feed through port (21) allows passage of the center column (57) that supports the wafer stage (top portion of 57), wherein the plurality of plate portions (plurality of radiating fins, 46) are configured to be rotatably movable (42 is computer-controllably rotated) [fig 5A-5C, 6 & col 5, lines 48-57 and col 8, lines 17-24].
Tien does not specifically disclose the center column is narrower than the wafer stage.
Sarigiannis teaches a center column is narrower than the wafer stage (see fig 5) [fig 5-5A].
Tien and Sarigiannis are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the center column of Tien to be narrower than the wafer stage, as in Sarigiannis, because such is an effective shape for a substrate support [Sarigiannis – fig 5]. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
Tien modified by Sarigiannis does not specifically disclose the top plate is configured to vertically move with respect to the bottom plate to define one of a sealed state and an unsealed state with respect to the plurality of openings of the bottom plate.
Schiavone teaches a top plate (8 comprising a plurality of radial arms 108) is configured to vertically move (vertical) with respect to the bottom plate (fixed body 6) to define one of a sealed state (cooperating with the orifices, 106) and an unsealed state (leave all orifices 106 free) with respect to the plurality of openings of the bottom plate (106) [fig 4-6 & col 3, lines 1-23 and col 3-4, lines 65-9].
Modified Tien and Schiavone are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Tien to move in a vertical direction, as in Schiavone, to further control the flow rate by allowing for the multi-port valve assembly to close [Schiavone – col 2, lines 4-21].
Tien modified by Sarigiannis and Schiavone does not specifically teach each of the plurality of openings of the bottom plate is configured to be in contact with a corresponding one of a plurality of vacuum pumps located outside the plasma processing chamber; and wherein the plurality of openings of the bottom plate lie in a plane that is adjacent on a bottom side to the plurality of vacuum pumps.
Komino teaches each of the plurality of openings of the bottom plate (ports housing 89) is configured to be in contact with a corresponding one of a plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) located outside the plasma processing chamber (82) [fig 17 & col 14, lines 42-54]; and wherein the plurality of openings (ports housing 89) of the bottom plate lie in a plane that is adjacent on a bottom side (see fig 17) to the plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) [fig 17 & col 14, lines 42-54].
Modified Tien and Komino are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of openings of modified Tien to be in contact with a corresponding one of a plurality of vacuum pumps, as in Komino, to increase evacuation efficiency while preventing an increase in installation space [Komino – col 15, lines 43-52 and col 16, lines 8-22].
The claim limitations “for placement in one of an overlapping state, a plurality of degrees of partially overlapping states, and a non-overlapping state with respect to the plurality of openings of the bottom plate to change an amount of conductance of materials from within the plasma processing chamber to outside the plasma processing chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Furthermore, although taught by the cited prior art, the claim limitations “to change the amount of conductance of materials from within the plasma processing chamber to the plurality of vacuum pumps outside the plasma processing chamber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 18:
	Tien teaches the top plate (42) has a plurality of openings (openings between 46) [fig 5A-5C, 6 & col 5-6, lines 48-7], wherein a first one of the plurality of openings of the top plate is located next to a first one of the plurality of plate portions, a second one of the plurality of plate portions is located next to the first one of the plurality of openings, and a second one of the plurality of openings of the top plate is located next to the second one of the plurality of plate portions (see fig 5B) [fig 5A-5C, 6 & col 5-6, lines 48-7].
Regarding claim 19:
Tien teaches a shape (4-sided polygon) of each of the plurality of openings of the top plate (openings between 46) is the same as a shape (4-sided polygon) of each of the plurality of openings of the bottom plate (plurality of perforation, 44) [fig 5A-5C, 6 & col 5-6, lines 48-7].
Regarding claim 20:
The claim limitations “wherein the top plate is configured to vertically move with respect to the bottom plate in a step-wise fashion so that the top plate defines a plurality of degrees of the unsealed state with respect to the bottom plate to change the amount of conductance of materials from within the plasma processing chamber to outside the plasma processing chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 21:
Tien teaches each of the plurality of openings (openings between 46) of the top plate (42) is bordered on its periphery by a material of the top plate (see fig 5B) [fig 5A-5C, 6 & col 5-6, lines 48-7].
11.	Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US 5,997,589) in view of Sarigiannis et al (US 8,257,497), Schiavone et al (US 6,598,851), and Komino (US 6,634,845) as applied to claims 1-3, 7-11, and 16-21 above, and further in view of Hofmeister et al (US 8,267,636).
The limitations of claims 1-3, 7-11, and 16-21 have been set forth above.
Regarding claims 4 and 12:
	Modified Tien teaches the bottom plate (41) has a top edge portion (top edge of 41) [Tien - fig 5A-5C, 6 & col 5-6, lines 48-7].
Modified Tien does not specifically disclose the top edge portion includes a coil, wherein the coil of the top edge portion is configured to receive a current to generate a first magnetic field, wherein the top plate includes a first magnet configured to generate a second magnetic field, wherein the first and second magnetic fields interfere with each other to rotate the top plate in the transverse direction with respect to the bottom plate.
Hofmeister teaches a top edge portion (205) includes a coil (first primary winding, 245), wherein the coil (245) of the top edge portion (205) is configured to receive a current to generate a first magnetic field (magnetic fields produced) [fig 7 & col 4-5, lines 36-15], wherein the top plate (rotor, 220 having a ring shape) includes a first magnet (first permanent magnet 270) configured to generate a second magnetic field, wherein the first and second magnetic fields interfere with each other to rotate the top plate in the transverse direction with respect to the bottom plate (impart rotary motion to the second rotor 220) [fig 7 & col 4-5, lines 36-23 and col 6, lines 3-15].
Modified Tien and Hofmeister are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the bottom plate of modified Tien to include a coil and the top plate to include a first magnet, as in Hofmeister, because such a configuration allows for the mechanical aspects required to impart rotation to be simplified [Hofmeister – col 18, lines 53-64].
Regarding claims 5 and 13:
	Modified Tien teaches the bottom plate (41) has a bottom edge portion (bottom edge of 41) [Tien - fig 5A-5C, 6 & col 5-6, lines 48-7].
Modified Tien does not specifically disclose the bottom edge portion includes a coil, wherein the coil of the bottom edge portion is configured to receive a current to generate a third magnetic field, wherein the top plate includes a second magnet configured to generate a fourth magnetic field, wherein the third and fourth magnetic fields interfere with each other to move the top plate in the vertical direction with respect to the bottom plate.
Hofmeister teaches a bottom edge portion (205) includes a coil (second primary winding, 245), wherein the coil (245) of the bottom edge portion (205) is configured to receive a current to generate a third magnetic field (magnetic fields produced) [fig 7 & col 4-5, lines 36-15], wherein the top plate (rotor, 220 having a ring shape) includes a second magnet (second permanent magnet 270) configured to generate a fourth magnetic field, wherein the third and fourth magnetic fields interfere with each other to move the top plate in the vertical direction with respect to the bottom plate (self bearing drive system where the air gap is maintained by, for example, magnetic forces between the stators and rotors) [fig 7 & col 4-5, lines 36-23, col 6, lines 3-15, and col 9-10, lines 65-2].
Modified Tien and Hofmeister are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the bottom plate of modified Tien to include a coil and the top plate to include a second magnet, as in Hofmeister, because such a configuration allows for the mechanical aspects required to impart rotation to be simplified [Hofmeister – col 18, lines 53-64].
12.	Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US 5,997,589) in view of Sarigiannis et al (US 8,257,497), Schiavone et al (US 6,598,851), Komino (US 6,634,845), and Hofmeister et al (US 8,267,636) as applied to claims 4-5 and 12-13 above, and further in view of Xu et al (US 2013/0264194)
The limitations of claims 4-5 and 12-13 have been set forth above.
Regarding claims 6 and 14:
Modified Tien does not specifically disclose the top plate includes a metallic shield located above the second magnet and besides the first magnet.
	Xu teaches a top plate (horizontal portion of 28) includes a metallic shield (vertical portion of 28) located above the second magnet (lower permanent magnet 29) and besides the first magnet (upper permanent magnet 29) [fig 3 & 0036].
Modified Tien and Xu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the top plate of modified Tien to include a metallic shield, as in Xu, to prevent or suppress film deposition onto an inner wall of the process [Xu – 0034].
The claim limitations “to shield a substrate within the plasma chamber from the second and fourth magnetic fields” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
13.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US 5,997,589) in view of Sarigiannis et al (US 8,257,497), Schiavone et al (US 6,598,851), and Komino (US 6,634,845) as applied to claims 1-3, 7-11, and 16-21 above, and further in view of Hasegawa et al (US 5,415,728).
The limitations of claims 1-3, 7-11, and 16-21 have been set forth above.
Regarding claim 15:
	Modified Tien teaches the center column (55/57) includes a plasma electrode assembly (cathode, 55) [Tien – fig 6 & col 5, lines 58-67].
Modified Tien does not specifically disclose the center column includes a plasma producing gas inlet.
Hasegawa teaches the center column (23) includes a plasma producing gas inlet (nozzles) [fig 5 & col 4, lines 50-61].
Modified Tien and Hasegawa are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the center column of modified Tien to include a plasma producing gas inlet, as in Hasegawa, to process the center and edge portions of a wafer at the same speed [Hasegawa – col 4, lines 62-64].

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 06/08/2022, with respect to the rejection of claim(s) 1-20 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that that the references fail to teach “the plurality of openings of the bottom plate lie in a plane that is adjacent on a bottom side to the plurality of vacuum pumps and on a top side to the top plate. Komino describes two molecular pumps 88.
In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Tien teaches the plurality of openings of the bottom plate (44) lie in a plane (see fig 5A) that is adjacent on a top side to the top plate (46) [fig 5A-5C, 6 & col 5, lines 48-57 and col 8, lines 17-24].
Tien (modified by Sarigiannis and Schiavone) does not specifically teach the plurality of openings of the bottom plate lie in a plane that is adjacent on a bottom side to a plurality of vacuum pumps.
Komino teaches the plurality of openings (ports housing 89) of the bottom plate lie in a plane that is adjacent on a bottom side (see fig 17) to a plurality of vacuum pumps (plurality of nude type turbo molecular pumps, 89) [fig 17 & col 14, lines 42-54].
Tien (modified by Sarigiannis and Schiavone) and Komino are analogous inventions in the field of flow control devices. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of openings of Tien (modified by Sarigiannis and Schiavone) to interface with a corresponding one of a plurality of vacuum pumps, as in Komino, to increase evacuation efficiency while preventing an increase in installation space [Komino – col 15, lines 43-52 and col 16, lines 8-22].

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718